DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. Claims 1, 4-6, 13 and 16-18 are currently amended. 
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 07/13/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 07/13/2021 on pages 11-15, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Lee et al. (US Patent No. 1,095,888) discloses a node associated with an organization may receive a storage identifier for new credit data associated with an individual.  A distributed ledger and distributed data sources may be used to share the new credit data with a network of nodes.  The node may update a Lee, Abstract), NATION et al. (US Pub No. 2019/0370358) discloses securing access to confidential data using a blockchain ledger.  An update to access permissions can be received from a first entity on behalf of a second entity, the update can change access permissions to a confidential data store. The blockchain community can be a plurality of different organizations that share access to the confidential data store, and the update can be appended to a blockchain ledger that stores access permissions for the blockchain community (Nation, Abstract), Patel et al. (US Pub No. 2020/0092292) discloses inserting media data into existing media data in a way that ensures the inserted data is not accessible to all users.  The computing system and methods are implemented in a decentralized network that implements a distributed ledger, the distributed ledger backing one or more decentralized identities (DID) for one or more users of the computing system.  Access to a first portion of media data is granted to various users.  The access is partially based on a DID that is associated with each of the users (Patel, Abstract), KENYON et al. (US Pub No. 2020/0034553) discloses a multi-party consent to performance of an action is securely registered by receiving from at least one consent requesting entity (CRE) a consent action request (CAR), which is matched with a consent policy (KENYON, Abstract), Bessonov et al. (US Pub No. 2020/0084046) discloses validating data and attesting to its accuracy in a secure distributed environment.  Encrypted data stored by a user in a datastore such as a blockchain or open public decentralized datastore can be validated by a validator.  The validator is a trusted entity to whom the user provides decryption keys.  Having access to the data, the validator can verify that it is accurate and can store a cryptographically signed validation certificate in the data store.  Businesses engaging in transactions with the user can use the validation certificates to ensure that the user data is accurate and current. (Bessonov, Abstract) and Dreicer et al. (US Pub No. 2016/0026377) discloses a metrics data system operating on a processor and configured to generate a user prompt that allows a user to interactively provide metrics data associated with an organization.  A metrics display function system operating on the processor and configured to generate a user prompt that allows a user to interactively select or modify a display process that is to be applied to the metrics data.  A metrics analytics function system operating on the processor and configured to generate a user prompt that allows a user to interactively select or modify a data analysis function that is to be applied to the metrics data. (Dreicer, Abstract and pages 8-9, paragraphs 0118), however, the prior art taken alone or in combination fails to teach or suggest “performing a modification, via the data management user interface and based on the user input, of identities of one or more authorized users or access control information indicating specified actions which are authorized to be performed by specified individuals of the one or more authorized users; storing, by the data owner, via the data management user interface, in the blockchain, information received via the user input from the data owner, the information indicating consent given to one or more authorized users for using the data, the consent indicating: the identities of the one or more authorized users, one or more time periods during which the one or more authorized users are authorized to access the data, the access control information indicating specified actions which are authorized to be performed by specified individuals of the one or more authorized users, and the modification of the identities of the one or more authorized users or the access control information; receiving, via the data management user interface, an input from a particular authorized user of the one or more authorized users to perform an action on the data stored in the decentralized data storage in response to determining that the particular authorized user has the consent to perform the action; and accessing, via the data management user interface, the decentralized data storage to perform the action on the data stored in the decentralized data storage in response to obtaining 2Application No.: 16/203,178Amendment and Response to April 15, 2021 Non-Final Office Actionthe reference to the location of the data and further in response to determining that authorized user has  the consent to perform the action” (as recited in claims 1, 13 and 18). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE/Examiner, Art Unit 2437      

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437